 



Exhibit 10.6
L E A S E
THIS LEASE is made as of the 3rd day of March 2008, between CBS BROADCASTING
INC., a New York corporation (“Landlord”), and WESTWOOD ONE, INC., a Delaware
corporation (“Tenant”).
RECITALS
WHEREAS, CBS Radio Inc., formerly known as Infinity Broadcasting Corporation
(“CBS Radio”), an affiliate of Landlord, and Tenant previously entered into a
Technical Services Agreement, dated as of March 30, 1999 (the “Existing TSA”),
for the provision of CBS Radio’s facilities and employees to originate and
distribute programming, including day-of-air operation services, and commercial
continuity services in support of the gathering, editing, assembly and
production of programming; and
WHEREAS, CBS Radio and Tenant desire to modify their existing business
relationship by terminating or amending and restating certain agreements
(including the Existing TSA), documenting certain existing practices between the
parties and entering into new agreements (the “New Transaction Documents”, as
more particularly described in the Master Agreement, dated as of October 2, 2007
(the “Master Agreement”), and the Amended and Restated Technical Services
Agreement, dated as of the date hereof (the “TSA”)), including, without
limitation, the leasing by Landlord to Tenant of certain premises in the
building owned by Landlord located at 524 West 57th Street, New York, New York,
known as the CBS Broadcast Center (the “524 West 57th Street Building”) in
accordance with the terms set forth in this Lease.
NOW, THEREFORE, as contemplated by the Master Agreement and the TSA and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant agree as follows:
1. PREMISES:
(a) For and in consideration of the payment by Tenant of the rent hereinafter
reserved and the performance by Tenant of the covenants and agreements
hereinafter agreed to be performed by it, Landlord hereby leases to Tenant and
Tenant hereby leases from Landlord, throughout the term hereof, upon and subject
to the terms, covenants and conditions set forth herein, (i) exclusive use of
the portion of the Building (as defined below) described on Exhibit “A” attached
hereto (the “Premises”), (ii) non-exclusive use, along with Landlord, of that
portion of the Building known as office #1E44 (the “Master Control Room”) and
(iii) non-exclusive use of the Common Areas. The “Common Areas” shall mean those
portions of the Building that, consistent with Past Practice (as defined in the
TSA), are not exclusively leased or allocated to any one tenant or user
(including Landlord), including common entrances, lobbies, hallways, walkways,
restrooms, elevators, elevator lobbies, stairways, access ways, ramps, passage
ways, loading docks, trash areas and sidewalks, but expressly excluding the roof
of the Building. Landlord shall have the right at any time during the term to
change the Common Areas, provided that such change does not unreasonably
interrupt the services being provided to Tenant pursuant to the TSA or otherwise
materially adversely affect Tenant’s access to or use of the Premises, the
Master Control Room, the Rooftop Equipment (as defined below) or the Leased
Equipment (as defined below).

 

 



--------------------------------------------------------------------------------



 



(b) In addition, in consideration of the Base Rent (as defined below) payable by
Tenant under Section 3(a), Tenant shall have the right, throughout the term
hereof, to use that certain equipment owned by Landlord and located in the
Master Control Room, listed on Exhibit “B” attached hereto and any and all
additions thereto and replacements and substitutions thereof made by Landlord
(the “Leased Equipment”). Tenant shall have the right to terminate its lease of
the Leased Equipment at any time during the term hereof upon providing Landlord
with no less than sixty (60) days prior written notice (it being understood that
such termination shall not affect Tenant’s obligation to pay Base Rent in
accordance with Section 3(a)).
2. TERM; TERMINATION:
(a) The term of this Lease (the “Term”) shall commence on the date hereof (the
“Commencement Date”) and shall expire on March 31, 2017 unless Tenant’s right to
use and occupy the Premises is either earlier terminated or extended pursuant to
and in accordance with the terms of this Lease, the Master Agreement and the TSA
(March 31, 2017, or such earlier or later date to which Tenant’s right to use
and occupy the Premises shall have been accelerated or extended, as applicable,
the “Expiration Date”). Tenant shall have no right to extend the term of this
Lease beyond the Expiration Date.
(b) This Lease may be terminated prior to March 31, 2017 (i) by mutual written
consent of Landlord and Tenant or (ii) pursuant to the provisions of
Section 2(c), 11, 12, 14 or 15(b) of this Lease.
(c) Notwithstanding the foregoing, (i) this Lease shall automatically terminate
(subject to the last sentence of this Section 2(c)) in the event of a
termination of the Master Agreement, the expiration or termination of the News
Agreement (as such term is defined in the TSA) or the expiration or termination
of the TSA, subject to the Transition Rights (as defined below), in each case,
pursuant to the applicable termination provisions thereof, provided that, in the
event that (x) such automatic termination is the result of the termination or
expiration of the News Agreement, Tenant shall have a one (1)-year transition
period from the date of such automatic termination to quit and surrender to
Landlord the Premises, or (y) such automatic termination is the result of a
termination by CBS Radio of the Master Agreement pursuant to Section 27(a)(ii)
through (v) or Section 27(b) thereof, Tenant shall have a six (6)-month
transition period from the date of such automatic termination to quit and
surrender to Landlord the Premises; and (ii) this Lease may be terminated by
Landlord if any person or entity engaged in the radio network business, whether
or not a Competitor (as defined in the Master Agreement), acquires or enters
into an agreement to acquire more than fifty percent (50%) of the equity or
voting interests of Tenant, all or substantially all of the assets of Tenant or
all or substantially all of the assets comprising any significant business unit
or division of Tenant, in each case, in a single transaction or series of
related transactions, provided that in such case Tenant shall have a one
(1)-year transition period from the date of such termination to quit and
surrender to Landlord the Premises. Notwithstanding the foregoing, if the TSA is
terminated, this Lease shall terminate at the end of the transition periods that
are the subject of the Monetary Breach Transition Right, Breach Transition
Right, Natural Expiration Transition Right or Short Term Transition Right, as
applicable (each as set forth in Section 5 of the TSA and, collectively, the
“Transition Rights”). Landlord and Tenant agree that, during any of the
transition periods herein provided, Tenant shall have the right to continue its
use of the Leased Equipment and Rooftop Equipment in accordance with the
provisions of this Lease (including, without limitation, all obligations of
Tenant hereunder, which obligations shall continue to apply to Tenant until the
expiration of such applicable transition period).

 

2



--------------------------------------------------------------------------------



 



3. RENT:
(a) Tenant shall pay to Landlord base rent (the “Base Rent”) during the Term in
the following amounts:

                  Time Period   Annual Rent Amount ($)   Monthly Rent Amount ($)
 
               
Commencement Date to One-Year Anniversary
    474,000.00       39,500.00  
One-Year Anniversary to Two-Year Anniversary
    490,400.40       40,866.70  
Two-Year Anniversary to Three-Year Anniversary
    656,779.77       54,731.65  
Three-Year Anniversary to Four-Year Anniversary
    679,438.68       56,619.89  
Four-Year Anniversary to Five-Year Anniversary
    700,705.11       58,392.09  
Five-Year Anniversary to Six-Year Anniversary
    723,057.60       60,254.80  
Six-Year Anniversary to Seven-Year Anniversary
    746,123.14       62,176.93  
Seven-Year Anniversary to Eight-Year Anniversary
    769,924.46       64,160.37  
Eight-Year Anniversary to Nine-Year Anniversary
    794,485.05       66,207.09  
Nine-Year Anniversary to Ten-Year Anniversary
    819,829.13       68,319.09  

(b) Any additional sum Tenant is required to pay to Landlord under the terms of
this Lease shall be deemed “Additional Rent.” Base Rent and Additional Rent
shall be referred to together as “Rent.” Rent for any partial month shall be
pro-rated based upon the actual number of days in such partial month.
(c) All Base Rent shall be payable monthly in advance on the first day of each
month. All Additional Rent shall be payable within thirty (30) days of Tenant’s
receipt of an invoice therefor, unless otherwise provided herein. All Rent shall
be delivered to Landlord at 524 West 57th Street, New York, NY 10019, Attention:
Director of General Accounting.
(d) If any Rent shall not be paid within fifteen (15) days after the same is
due, in addition to, and without waiving or releasing any other rights or
remedies of Landlord, a late charge of five percent (5%) per annum of the amount
of such delinquent Rent shall become immediately due and payable to Landlord as
liquidated damages.

 

3



--------------------------------------------------------------------------------



 



4. CONDITION:
Tenant is currently in possession of the Premises and the Leased Equipment and
is fully familiar with the condition thereof. Tenant shall accept possession of
the Premises and the Leased Equipment in their current “AS IS” condition without
any representation or warranty as to condition and without any obligation on the
part of Landlord to prepare the Premises or the Leased Equipment for Tenant’s
occupancy or use. Tenant acknowledges that no additional demising walls,
partition walls or other improvements shall be installed by Landlord between the
Premises, on the one hand, and the remainder of the Building including the
Common Areas and space in the Building used and occupied by Landlord and/or CBS
Radio, on the other hand; provided that Landlord, at its option and with notice
to Tenant, may install such additional demising walls, partition walls or other
improvements so long as such installations do not unreasonably or adversely
affect Tenant’s use and occupancy of the Premises.
5. USE OF PREMISES; COMPLIANCE WITH LAWS:
(a) Tenant shall use and occupy the Premises for the origination, production and
distribution of programming, general office use and other lawful uses related to
such uses consistent with Past Practice, but for no other purpose (the
“Permitted Use”). Landlord acknowledges that Tenant’s use of the Premises on the
date of this Lease is a Permitted Use.
(b) Tenant will use the Premises in compliance with any and all applicable laws
statutes, codes, ordinances, rules, orders and regulations of any municipal or
governmental authority (collectively, the “Laws”), which are applicable to or
arise from the conduct of Tenant’s specific business at the Premises; provided,
however, in no event shall Tenant be required to perform any capital
improvements or repairs or to remedy any non-compliance by the Premises with
Laws unless such capital improvements or repairs or remedy are required because
of the negligence or willful misconduct of Tenant or Tenant’s employees or
agents.
(c) Tenant agrees to comply with the rules and regulations currently in effect
for the Premises, a copy of which is attached hereto as Exhibit “C” and such
modifications thereof and additions thereto as Landlord may hereafter make, in
Landlord’s reasonable discretion, provided written notice thereof is given to
Tenant (the “Rules and Regulations”) and provided that such modifications do not
adversely affect Tenant’s use of the Premises, the Common Areas, the Leased
Equipment or the Master Control Room. Landlord agrees that it will (i) enforce
such Rules and Regulations consistently and equitably in a non-discriminatory
manner, and (ii) promptly notify Tenant in writing of any alleged non-compliance
by Tenant with the Rules and Regulations.
(d) Tenant acknowledges that Landlord is a party to collective bargaining
agreements (“CBAs”) with several unions. To the extent that Landlord has any
obligations pursuant to the CBAs which relate to the Premises and informs Tenant
of such obligations, Tenant agrees to comply with said obligations and abide by
the CBAs and Landlord agrees to use commercially reasonable efforts consistent
with Past Practice, at Tenant’s cost, to assist Tenant with its compliance with
such obligations.
(e) Landlord acknowledges and agrees that, notwithstanding anything in this
Lease to the contrary, Tenant shall have similar access and use rights in and to
the Premises, the Leased Equipment, the Common Areas (subject to Section 1(a))
and the Master Control Room as Tenant has had prior to the date hereof
consistent with Past Practice and otherwise necessary to operate the Business
(as such term is defined in the Trademark License Agreement which is included in
the New Transaction Documents), and that such access and use is permitted, and a
Permitted Use, under this Lease.

 

4



--------------------------------------------------------------------------------



 



6. ROOF RIGHTS:
(a) In consideration of the Base Rent payable by Tenant under Section 3(a),
Tenant shall have the right to operate and maintain, at Tenant’s sole cost and
expense, on the roof of the 524 West 57th Street Building and on the roof of the
building located at 530 West 57th Street, New York, New York 10019 (the “530
West 57th Street Building” and together with the 524 West 57th Street Building,
the “Building”), at such locations as shown on Exhibit “D” attached hereto, the
rooftop equipment described on Exhibit “E” attached hereto (together with any
and all additions thereto and replacements, substitutions and upgrades thereof,
in each case, to the extent permitted hereunder, the “Rooftop Equipment”).
Tenant shall have the right to replace any or all of the Rooftop Equipment with
the same or substantially similar equipment that meets the specifications set
forth in the TSA and is not substantially greater in size than the replaced
item(s); provided, however, such other equipment shall not damage the structural
integrity of the Building, shall not involve any actions which would result in a
breach of any applicable roof warranty for the Building, and shall comply in all
respects with all Laws. Any other replacements of the Rooftop Equipment shall
require the prior written consent of Landlord, which consent may be withheld or
granted in Landlord’s sole discretion. When requesting such consent, Tenant
shall provide Landlord with all information reasonably requested by Landlord,
including, but not limited to, make and model of such equipment and detailed
plans and specifications for the proposed installation of such equipment.
(b) Tenant shall give Landlord prior written notice of any proposed changes to
the Rooftop Equipment (whether or not such changes require Landlord’s consent).
Any installation, removal or maintenance of the Rooftop Equipment, including the
location and installation of all cables in the Building’s conduits, risers or
equipment room, shall be (i) performed by a contractor approved by Landlord,
which approval shall not be unreasonably withheld, (ii) coordinated and
scheduled with Landlord and (iii) performed in a good and workmanlike manner in
compliance with all Laws and all governmental building, electric, communications
and safety codes, ordinances, standards, regulations and requirements now in
effect or hereafter promulgated and in a manner that will not damage the
structural integrity of the Building, and (x) shall not result in a breach of
any applicable roof warranty for the Building or (y) be performed in a manner so
as to result in technical interference with the broadcasting and transmissions
to and from the Building by Landlord, Landlord’s affiliates and Landlord’s other
licensees and users of the Building.
(c) The Rooftop Equipment shall remain the personal property of Tenant and shall
be removed by Tenant at its own expense at the expiration or earlier termination
of this Lease. Tenant shall repair any damage caused by such removal, including
the patching of any holes to match, as closely as reasonably possible, the color
surrounding the area where the equipment and appurtenances were attached. Tenant
shall, throughout the term of this Lease, maintain the Rooftop Equipment in
proper operating condition consistent with Past Practice and, in any event, in
accordance with all Laws. Tenant shall have access to the roof of the Building
for the purpose of weekly maintenance of the Rooftop Equipment and otherwise
consistent with Past Practice, and otherwise after reasonable notice to Landlord
or a designated CBS employee.

 

5



--------------------------------------------------------------------------------



 



(d) Tenant shall operate the Rooftop Equipment in compliance with all applicable
Laws (including the laws, requirements and regulations of the Federal
Communications Commission and the Federal Aviation Authority). Landlord shall be
responsible for maintaining all permits necessary for the operation of the
Rooftop Equipment (except for any permits that relate solely to Tenant, which
permits shall be Tenant’s sole responsibility to maintain) and shall supply such
permits to Tenant upon request therefor. Any costs incurred pursuant to this
Section 6(d) that relate solely to Tenant’s use of the Rooftop Equipment or the
maintenance of any permits in connection therewith shall be the sole
responsibility of Tenant.
(e) Tenant acknowledges that Landlord’s use of the roof for the broadcast and
transmittal of signals for CBS Network Television, as conducted on the
Commencement Date or in the future, is primary, but Landlord acknowledges and
agrees that such use by Landlord will continue to allow Tenant to use the roof
consistent with Past Practice. Tenant will not knowingly operate the Rooftop
Equipment in such a manner as to interfere with, electronically or otherwise,
Landlord’s use of the roof for such broadcasting purposes or for the purpose of
operating the Building, or with other users of equipment on the roof of the
Building and agrees that, in the event of any such interference (whether
occurring with or without Tenant’s knowledge), upon its knowledge of any such
interference (whether obtained on its own or via notice received), Tenant will
promptly modify its operation of the Rooftop Equipment in a manner that would no
longer cause such interference. Landlord will not knowingly operate any Building
rooftop equipment or allow any other user to operate any Building rooftop
equipment in such a manner as to interfere with, electronically or otherwise,
Tenant’s use of the roof and Rooftop Equipment consistent with Past Practice and
agrees that, in the event of any such interference (whether occurring with or
without Landlord’s knowledge), upon its knowledge of any such interference
(whether obtained on its own or via notice received), Landlord will promptly
modify its operation, or use reasonable efforts to cause other users to modify
their operation, as applicable, of Building rooftop equipment in a manner that
would no longer cause such interference.
(f) Tenant shall indemnify and hold Landlord harmless from and against any and
all costs, damages, causes of action and liability (including reasonable
attorneys’ fees and court costs but excluding any consequential damages) which
may arise by reason of any occurrence attributable to or arising out of the
maintenance, repair, operation or removal of any of the Rooftop Equipment (other
than any maintenance, repair, operation or removal of any of the Rooftop
Equipment pursuant to Landlord’s request and solely for the purpose of
accommodating Landlord’s operation or maintenance of Landlord’s rooftop
equipment). Landlord shall indemnify and hold Tenant harmless from and against
any and all costs, damages, causes of action and liability (including reasonable
attorneys’ fees and court costs but excluding any consequential damages) which
may arise by reason of any occurrence attributable to or arising out of the
maintenance, repair, operation or removal of any of Landlord’s rooftop equipment
(other than any maintenance, repair, operation or removal of any of Landlord’s
rooftop equipment pursuant to Tenant’s request and solely for the purpose of
accommodating Tenant’s operation or maintenance of the Rooftop Equipment).

 

6



--------------------------------------------------------------------------------



 



7. SERVICES:
(a) Landlord shall provide, at Landlord’s expense (except as otherwise provided
in the TSA), all Building services at such level as is consistent with Past
Practice, including without limitation the following services:
(i) heat, ventilation and air-conditioning required in Landlord’s reasonable
judgment for the comfortable use and occupation of the Premises, twenty-four
(24) hours per day, seven (7) days per week;
(ii) water for ordinary lavatory purposes and any kitchen included in the
Premises or Common Areas;
(iii) necessary elevator facilities in order to access the Premises;
(iv) janitor service for the Premises, including trash removal, Mondays through
Fridays, legal holidays excepted;
(v) electric current sufficient for Building standard illumination and for the
operation of standard office equipment, the Leased Equipment, the Rooftop
Equipment and all other equipment used by Tenant on the Premises consistent with
Past Practice, twenty-four (24) hours per day, seven (7) days per week;
(vi) unrestricted access to the Premises, Master Control Room, the Leased
Equipment, the Rooftop Equipment (subject to Section 6(c)) and Common Areas on a
twenty-four (24) hours a day, seven (7) days a week basis (subject to reasonable
Building security and badge requirements);
(vii) mail delivery services Mondays through Fridays;
(viii) maintenance of the Common Areas; and
(ix) cable services (including T-1, internet, cable connections for the Leased
Equipment located in the Master Control Room and for the Rooftop Equipment).
(b) Tenant covenants and agrees that at all times its use of electric current
shall never exceed the greater of (i) Tenant’s usage consistent with Past
Practice and otherwise necessary to operate the Business, and (ii) the Premises’
proportionate share of the capacity of existing feeders to the Building or the
risers or wiring installation. Any riser or wiring required to meet Tenant’s
electrical requirements in excess of the foregoing, upon written request of
Tenant, will be installed by Landlord, at the sole cost and expense of Tenant
if, in Landlord’s reasonable judgment, the same will not cause permanent damage
or injury to the Building or the Premises or cause or create a dangerous or
hazardous condition or unreasonably interfere with or disturb other tenants or
occupants of the Building.
(c) Except for such services as are rendered by Landlord or its affiliates under
the terms of the TSA (which shall be provided in accordance with the terms of
the TSA), in the event that Tenant requests additional work or services from
Landlord, Landlord shall, to the extent such additional services are available,
as reasonably determined by Landlord, provide such services to Tenant, provided
that Tenant gives Landlord reasonable advance notice of the request for such
extra service. Tenant shall pay to Landlord within fifteen (15) days of receipt
of Landlord’s statement therefor, Landlord’s prevailing cost for providing such
additional services. Landlord shall provide to Tenant a good faith estimate of
such cost for Tenant’s approval before proceeding with any such services.

 

7



--------------------------------------------------------------------------------



 



(d) It is understood that Landlord does not warrant that any of the services
referred to above, or any other services which Landlord may supply, will be free
from interruption, Tenant acknowledging that any one or more such services may
be suspended by reason of accident or of repairs, alterations or improvements
necessary to be made, or by strikes or lockouts, or by reason of operation of
law, or causes beyond the reasonable control of Landlord. In such event,
Landlord will use reasonable efforts to restore such service as soon as
reasonably possible. Any such interruption or discontinuance of service shall
not be deemed an eviction or disturbance of Tenant’s use and possession of the
Premises, or any part thereof, or render Landlord liable to Tenant for damages
by abatement of rent or otherwise unless caused by the negligence or willful
misconduct of Landlord.
8. ALTERATIONS AND IMPROVEMENTS:
Tenant shall not have the right to make any alterations, additions, or
improvements in or to the Premises without the prior written consent of
Landlord, which consent shall not be unreasonably withheld with regard to
non-structural work only. Should Tenant desire to perform alterations or
improvements upon the Premises, it shall, prior to commencing the work, transmit
a reasonably detailed description of the work to Landlord, including drawings
and/or plans. Within ten (10) business days of receipt of the same, Landlord
shall notify Tenant as to its approval or disapproval of the proposed
alteration, addition or improvement. If Landlord rejects such proposed
alteration, addition or improvement and Tenant submits revised plans, then
Landlord shall have five (5) business days after receipt to reject or approve
the alteration, addition or improvement described in such revised plans. All
work on such improvements shall be performed at Landlord’s election by either
(i) Landlord’s employees or its designated agents or contractors or
(ii) contractors selected by Tenant and reasonably approved by Landlord. If
Tenant’s contractor is used for such work, Tenant shall provide Landlord with
(x) evidence of contractor’s and subcontractors’ insurance in amounts reasonably
required by Landlord, naming Landlord as an additional insured party and (y) any
security for the performance of the work in amounts reasonably required by
Landlord. All such work that Tenant is entitled to make hereunder, shall be done
in a good and workmanlike manner and shall not impair the structural integrity
of the Building. Any mechanic’s lien filed against the Premises or the Building
for work claimed to have been done for, or materials claimed to have been
furnished to, Tenant shall be discharged by Tenant within thirty (30) days after
Tenant receives notice thereof, at Tenant’s expense, by payment or filing the
bond required by law. Tenant shall obtain all required building permits prior to
commencing any construction in the Premises and arrange for all required
municipal or governmental inspections upon completion of any construction. Upon
the termination of this Lease, any or all such alterations, additions or
improvements shall, at the option of Landlord, (1) become the property of
Landlord or (2) be removed by Tenant; provided that, at the time of Tenant’s
request for Landlord’s consent to make such alterations, additions or
improvements, Tenant may request Landlord to specify at such time whether such
alterations, additions or improvements, if consented to by Landlord, would
become the property of Landlord or be required to be removed by Tenant upon the
termination of this Lease and Landlord shall comply with such request and abide
by its decision accordingly. Notwithstanding the foregoing, all of Tenant’s
trade fixtures and equipment shall remain its property and shall be removed at
the termination of this Lease. Tenant shall repair all damage or defacement to
the Premises, the Building and the fixtures, appurtenances and equipment of
Landlord, caused by Tenant’s removal of its furniture, fixtures, equipment,
machinery and the like and the removal of any improvements or alterations.

 

8



--------------------------------------------------------------------------------



 



9. INSURANCE:
(a) Tenant shall, at its sole cost and expense, procure and maintain throughout
the term of this Lease or any renewal or extension thereof, insurance of the
following character on the Premises:
(i) Commercial general liability insurance (which shall include, inter alia, an
endorsement or rider for contractual liability coverage), with a limit of not
less than $1,000,000.00 per occurrence and $2,000,000.00 aggregate for injury
(or death) or damage to property.
(ii) Insurance against loss or damage by fire, lightning and all other perils
covered by the “all risk” endorsement then in use in the State of New York
covering all tenant improvements made by Tenant and trade fixtures and equipment
contained from time to time in the Premises, as well as the Leased Equipment and
the Rooftop Equipment, in an amount not less than one hundred percent (100%) of
their actual replacement cost.
(iii) All such insurance required pursuant to clauses (i) and (ii) above shall
be secured from an insurance company reasonably acceptable to Landlord that is
licensed to do business in the State of New York, and shall contain a clause
that the insurer will not cancel or change said policy(ies) without giving
Landlord at least thirty (30) days’ prior written notice. Tenant shall provide
Landlord with a copy of each such policy or certificate of said insurance
referenced in clauses (i) and (ii) above upon the execution of this Lease and
subsequently on the renewal or extension date of such policy. Tenant’s liability
policy shall name Landlord as an additional insured.
(b) Nothing contained in this Lease shall be construed to require either party
to repair, replace, reconstruct, or pay for any property of the other party
which may be damaged or destroyed by fire, flood, windstorm, earthquake,
strikes, riots, civil commotions, acts of public enemy, acts of God, or other
casualty, and each party hereby waives, on behalf of itself and its insurer, all
rights of subrogation and claims against the other party for all loss or damage
arising out of perils normally insured against by standard fire and extended
coverage insurance. Each casualty insurance policy required pursuant to this
Lease and/or carried by either Tenant or Landlord shall have a provision wherein
the insurer waives all right of recovery by way of subrogation against the other
party hereto.

 

9



--------------------------------------------------------------------------------



 



10. MAINTENANCE AND REPAIRS; LANDLORD’S ACCESS:
(a) Subject to Landlord’s maintenance and repair obligations set forth in
subsection (b) below, Tenant shall maintain the interior of the Premises in good
condition and shall not commit waste therein, and shall maintain the Leased
Equipment as set forth in the TSA and in good operating condition and repair.
Tenant shall cause all damage to the Premises and the Leased Equipment caused by
the negligence or willful misconduct of Tenant, its servants, agents, invitees
or employees, and all other repairs which otherwise are required of Tenant
pursuant to the terms of this Lease, to be remedied and/or completed promptly
following such damage.
(b) Landlord shall maintain and keep in good condition and repair (in each case,
in a timely manner), the Common Areas and all elements and systems of the
Building and the Premises (except otherwise provided for in Section 10(a)),
including without limitation, heating, ventilation and air conditioning systems
(except for any system or unit installed by Tenant), the roof, plumbing (except
if installed by Tenant), and electrical systems, fire detection and sprinkler
systems (to the extent there are fire detection and sprinkler systems in the
Premises, it being understood and acknowledged that Landlord shall have no
obligation to upgrade or change such systems or install additional such systems
unless required by Laws), except for such maintenance, repairs, and replacements
necessitated by the negligence or willful misconduct of Tenant, its servants,
agents, invitees or employees or as a result of legal requirements arising from
Tenant’s particular manner of use or occupancy of the Premises, the Leased
Equipment or the Rooftop Equipment if such manner of use and occupancy by Tenant
is not consistent with Past Practice. Landlord shall further be responsible to
promptly correct any violation of law for which it receives a notice of
violation from the applicable governmental authority, except to the extent such
violation was created by Tenant or arises as a specific result of Tenant’s
particular manner of use or occupancy of the Premises, the Leased Equipment or
the Rooftop Equipment, in which case Tenant shall promptly correct such
violation.
(c) Any maintenance or repair required to be performed by Tenant under this
Section 10 to life safety systems, distribution systems or structural portions
of the Building shall be performed by Landlord’s employees or contractors. To
the extent Tenant is responsible for the cost of such maintenance, Tenant shall
pay Landlord all reasonable, direct out-of-pocket costs of such service.
(d) Landlord shall have the right to enter upon the Premises from time to time
upon reasonable notice (except in the case of emergency and to perform regularly
scheduled Building services when no notice is required) in order to inspect the
same and to perform any maintenance, repairs, and replacements which it is
required to make under the provisions of this Lease subject to the terms hereof.
Such entry shall in no event be considered a constructive eviction of Tenant.
Tenant shall have the right to have a representative present during any such
entry (except in the event of an emergency). In addition Landlord may, upon
prior reasonable notice, show the Premises to any prospective purchaser or
lender of the Building. Except in the event of an emergency, Landlord shall use
reasonable efforts not to disrupt Tenant’s business activities in the
performance of such maintenance or otherwise with respect to any such entry into
the Premises and, in the absence of an emergency, Landlord shall cooperate with
Tenant in scheduling any such entry or maintenance. Landlord shall be
responsible for any damage to Tenant’s property or the Premises or injury to
persons caused by Landlord’s negligent acts or willful misconduct during such
entry upon the Premises.

 

10



--------------------------------------------------------------------------------



 



11. DAMAGE TO OR DESTRUCTION OF PREMISES:
(a) If, during the Term, the Premises or any other portion of the Building
(including, without limitation, the rooftop) is damaged by fire, flood,
windstorm, strikes, riots, civil commotions, acts of public enemy, acts of God,
or other casualty (collectively, a “Casualty”) so that the Premises are rendered
wholly or substantially unfit for occupancy or unsuitable for the conduct of the
Business, such that the Premises cannot be repaired within one hundred eighty
(180) days from the time of such damage, then this Lease, at the option of the
Landlord or Tenant, may be terminated as of the date of such damage. Landlord
shall give Tenant written notice within thirty (30) days of the date of damage
if such damage cannot be repaired within one hundred eighty (180) days and
whether it will elect to terminate this Lease or repair or rebuild the Premises.
Should Landlord notify Tenant that the damages cannot be repaired within one
hundred eighty (180) days and that it has elected to perform such repairs,
Tenant shall have thirty (30) business days from receipt of such notice to
notify Landlord in writing that it has elected to terminate this Lease. Likewise
if a substantial portion of the Building (but not a substantial portion of the
Premises) is so damaged such that Landlord determines that it will not repair
such damages, and/or restore the Building, then Landlord at its sole option
within sixty (60) days after such Casualty, may terminate this Lease upon
written notice to Tenant. In the event that either Landlord or Tenant elects to
terminate this Lease, then Tenant shall pay the Rent apportioned to the time of
damage, and Tenant shall immediately surrender the Premises on the effective
date of the termination of this Lease to Landlord who may enter upon and
repossess the same and all further rights and obligations of the parties
hereunder will terminate. If the Lease is not terminated pursuant to the terms
hereof, Landlord shall repair or replace as required such damage to the Premises
(but not any tenant improvements made by Tenant) and this Lease shall not be
affected in any manner, except that the Rent shall be suspended from the date of
such damage until the earlier of thirty (30) days from the date Landlord
delivers the Premises to Tenant for the purpose of Tenant making tenant
improvements thereto or the date the Premises are substantially ready for
occupancy by Tenant.
(b) If said Premises shall be so slightly damaged by any Casualty as not to be
rendered unfit for occupancy or unsuitable for the conduct of the Business to
any substantial extent and the same shall be repairable within one hundred
eighty (180) days from the time of such damage, Landlord shall repair the
Premises (but not any tenant improvements made by Tenant) and during the period
from the date of such damage until the repairs are completed the Rent shall be
apportioned so that Tenant shall pay as Rent an amount which bears the same
ratio to the entire monthly rent as the portion of the Premises which Tenant is
able to occupy or use for its Business during such period bears to the entire
Premises; provided, however, Landlord shall not be required to make such repairs
to the Premises if, due to damage to the Building, Landlord determines, in its
reasonable discretion, that it is not economically feasible to repair the
Premises.
(c) If Landlord terminates this Lease following any Casualty or pursuant to
Section 12 below following any Taking, and in any event for any temporary
relocation due to any Casualty or Taking, Landlord shall use or shall cause its
affiliates to use commercially reasonable efforts to provide Tenant with
comparable space in alternative premises to which Landlord or CBS Radio
relocates on substantially the same terms as this Lease. For purposes hereof,
“comparable space” shall mean space sufficient for Tenant to operate the
Business (as such term is defined in the Amended and Restated Trademark License
Agreement, dated as of even date herewith, by and between CBS Radio and Tenant).

 

11



--------------------------------------------------------------------------------



 



12. CONDEMNATION:
In the event that any exercise of the power of eminent domain by any
governmental authority or by any other party vested by law with such power shall
at any time prevent the full use and enjoyment of the Premises or any other
portion of the Building (including, without limitation, the rooftop) such that
the Premises or any other portion of the Building is rendered wholly or
substantially unsuitable for the conduct of the Business (a “Taking”), Landlord
(subject to clause (c) of Section 11 above) or Tenant shall have the right
thereupon to terminate this Lease. In addition, if a material portion of the
Building otherwise is subject to an eminent domain proceeding, Landlord (subject
to clause (c) of Section 11 above) may terminate this Lease. In the event of any
such action, Landlord shall have the right to claim, recover, and retain from
the governmental authority or other party taking such action any award for the
value of the Premises except that Tenant shall be entitled to any claim for the
leasehold value of the Premises as well as the value of any of Tenant’s tenant
improvements and trade fixtures. Tenant may make a separate claim for the value
of its personal property and fixtures which are taken or its moving expenses,
and any other damages available to Tenant to the extent it does not diminish any
award payable to Landlord.
13. FIXTURES AND SIGNS:
(a) Tenant shall have the right to install in or place on the Premises trade or
moveable fixtures, or other equipment as it may choose provided such fixtures or
equipment do not exceed the weight permitted by the floor structure. Such trade
fixtures, machines, tools, or other equipment shall at all times remain the
personal property of Tenant regardless of the manner or degree of attachment
thereof to the Premises and may be removed at any time by Tenant whether at the
termination of this Lease or otherwise, provided, however, that Tenant shall
make restoration of the Premises and the Building in the event that any damage
is done thereto in the removal of such property.
(b) Tenant shall not have the right to affix any signs in, on or about the
Premises or the Building without Landlord’s consent (if visible from outside the
Building) except to the extent consistent with Tenant’s Past Practice.
14. DEFAULT; REMEDIES:
(a) Tenant shall be in default hereunder if:
(i) Tenant shall fail to pay any undisputed Rent payment or other charges
payable under this Lease by Tenant following thirty (30) days written notice
from Landlord;
(ii) Tenant shall fail to pay any Rent payment or other charges payable under
this Lease by Tenant that was previously disputed but has since been determined
by arbitration pursuant to Section 24(j) or mutual agreement between Landlord
and Tenant to be owed to Landlord under this Lease, within fifteen (15) days of
such arbitration award or following fifteen (15) days written notice of such
mutual agreement;

 

12



--------------------------------------------------------------------------------



 



(iii) (x) two (2) or more disputed Rent payments or other charges payable under
this Lease by Tenant are submitted to arbitration under Section 24(j) during the
term of this Lease, (y) such disputed Rent payments or other charges payable
under this Lease by Tenant are not deposited with a third party escrow agent
reasonably acceptable to Landlord and Tenant within five (5) business days
following submission to arbitration and (z) the arbitrator(s) finds in each case
that the amount claimed by Landlord to be properly payable by Tenant to Landlord
under this Lease is in fact properly payable to Landlord under this Lease; or
(iv) (x) Landlord notifies Tenant in writing that Tenant is in material breach
of one or more of its material covenants (other than payment covenants) under
this Lease and such breach is not cured within thirty (30) days of receipt of
such written notice, (y) Landlord submits to arbitration under Section 24(j)
such breach or breaches and requests termination as a remedy and (z) the
arbitrator(s) determines (A) that Tenant has in fact materially breached one or
more material covenants (other than payment covenants) under this Lease,
(B) that such breach or breaches have not been cured and have caused significant
harm to Landlord and (C) that termination of this Lease is an appropriate remedy
(after considering other appropriate remedies short of termination).
(b) If Tenant is in default hereunder pursuant to Section 14(a) above, then
Landlord shall have the right, in addition to all other rights and remedies
available to it at law or in equity, to terminate this Lease upon written notice
to Tenant (at least thirty (30) days written notice in the case of a default
under Section 14(a)(iii)) and, on the date specified in such notice, this Lease
and the term hereby demised and all rights of Tenant hereunder shall expire and
terminate and Tenant shall thereupon quit and surrender possession of the
Premises to Landlord (x) no later than six (6) months following such termination
by Landlord in the event of a default under Section 14(a)(i) through (iii) and
(y) no later than nine (9) months following such termination by Landlord in the
event of a default under Section 14(a)(iv), in each case, in the condition
required in this Lease, provided that Tenant shall remain bound by the terms and
conditions of this Lease during the time Tenant retains possession of the
Premises following a termination of this Lease, it being the intention of the
parties hereto to create a conditional limitation upon the happening of a
default.
(c) In any case in which (i) this Lease shall have been terminated in accordance
with the express provisions of this Lease or the Master Agreement and
(ii) Landlord shall have elected to recover any unpaid Rent or other charges
payable under this Lease by Tenant and any portion of such sum shall remain
unpaid, subject to any applicable advance notice or transition provisions set
forth herein, in the TSA or in the Master Agreement, Landlord may, without
further notice, enter upon and repossess the Premises, by summary proceedings,
ejectment or otherwise, and may dispossess Tenant and remove Tenant and all
other persons and property from the Premises and may have, hold and enjoy the
Premises and the rents and profits therefrom. Landlord may, in its own name, as
agent for Tenant if this Lease has not been terminated, or on its own behalf if
this Lease has been terminated, re-let the Premises or any part thereof for such
term and on such terms (which may include concessions of free rent) as Landlord
in its sole discretion may determine. Landlord may, in connection with any such
re-letting, cause the Premises to be redecorated, altered, divided, consolidated
with other space or otherwise changed or prepared for re-letting. No re-letting
shall be deemed a surrender of the Premises.

 

13



--------------------------------------------------------------------------------



 



(d) Landlord shall be in default hereunder if Tenant notifies Landlord in
writing that Landlord is in material breach of one or more of its material
covenants (other than payment covenants) under this Lease and such breach is not
cured within thirty (30) days of receipt of such written notice, (y) Tenant
submits to arbitration under Section 24(j) such breach or breaches and requests
termination as a remedy and (z) the arbitrator(s) determines (A) that Landlord
has in fact materially breached one or more material covenants (other than
payment covenants) under this Lease, (B) that such breach or breaches have not
been cured and have caused significant harm to Tenant and (C) that termination
of this Lease is an appropriate remedy (after considering other appropriate
remedies short of termination). In the event of Landlord’s default hereunder,
Tenant shall have the right to terminate this Lease in accordance with the
provisions of this Section 14(d) upon written notice to Landlord.
(e) If either party institutes a suit against the other party for violation of,
or to enforce any covenant, term or condition of, this Lease, the prevailing
party shall be entitled to reimbursement of all of its costs and expenses,
including, without limitation, reasonable attorneys’ fees, except to the extent
that arbitration is required under Section 24(j) below, in which event fees
shall be paid as determined in such arbitration.
15. ASSIGNMENT; SUBLETTING:
(a) Tenant shall not have the right to assign this Lease or to sublet the
Premises or any part thereof, without the prior written consent of Landlord;
provided that, subject to Section 26 of the Master Agreement and Section 2(c) of
this Lease, Tenant may assign all or any of its rights and related obligations
hereunder to a third party who acquires (i) all or substantially all of the
assets of Tenant or (ii) all or substantially all of the assets comprising any
significant business unit or division of Tenant that conducts its principal
businesses and activities primarily at the Premises, in each case, without the
prior consent of Landlord (provided that any such assignment is made only to a
single assignee). Any purported assignment or transfer in violation of the
provisions of this Section 15 is null and void and of no force or effect.
Notwithstanding anything to the contrary in this Section 15, no assignment or
subletting shall release Tenant nor relieve Tenant from its duty to perform
fully all of the agreements, covenants, and conditions set forth in this Lease.
(b) Landlord shall have the right at any time during the term of this Lease to
sell the Building, which sale shall be subject to this Lease and the rights of
the Tenant hereunder unless Landlord terminates this Lease in accordance with
the following. In the event Landlord sells the Building to an entity not
affiliated with Landlord, Landlord shall have the right to terminate this Lease
upon not less than one (1) year’s notice to Tenant.
16. HAZARDOUS MATERIALS:
(a) “Hazardous Materials” shall mean any material or substance (i) which is
regulated as a “hazardous substance,” “hazardous waste,” oil, petroleum, or oil
or petroleum products or byproducts, asbestos, polychlorinated byphenyls
(“PCBs”), or “extremely hazardous substance,” “hazardous chemical,” “toxic
substance,” “pollutant,” “contaminant” or the like under any Environmental Laws
(as hereafter defined), (ii) which contains PCBs, (iii) which contains asbestos,
(iv) which is radioactive or (v) the presence of which requires investigation or
remediation under any Environmental Law, as well as any toxic or otherwise
hazardous substance, material or waste which is or becomes regulated as such by
any Environmental Law during the term of this Lease.

 

14



--------------------------------------------------------------------------------



 



(b) Tenant shall conduct all of its operations at the Premises, and Landlord
shall conduct all of its operations at the Building, in substantial compliance
with all federal, state and local statutes (including, but not limited to the
Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C.
Section 9601 et seq., as amended, (CERCLA); the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901 et seq., as amended (RCRA); the Clean Air
Act, 42 U.S.C. 7401 et seq., as amended; the Clean Water Act, 33 U.S.C.
Section 1251 et seq., as amended, the environment related provisions of the
Occupational Health and Safety Act, 29 U.S.C. Section 651 et seq., as amended)
and all applicable federal, state and local statutes protecting the environment
now or hereafter enacted and any additions and amendments thereto and
regulations enacted thereunder, ordinances, orders and requirements of common
law governing pollution or protection of human heath or the environment,
including (i) discharges to the air, soil, surface or ground water and
(ii) handling, utilizing, storage, treatment or disposal of any Hazardous
Materials as defined therein (collectively, the “Environmental Laws”). Tenant
and Landlord shall provide promptly to the other copies of any permits,
licenses, approvals, notices of violations, summons, orders, complaints or other
documents received by them pertaining to compliance with the Environmental Laws
at the Premises.
(c) Except as in the ordinary course of business, neither Landlord nor Tenant
shall (i) cause, allow or permit the escape, disposal or release of Hazardous
Materials in, on, under, around or from the Premises or (ii) store, use or allow
the storage or use of Hazardous Materials in the Building in any manner not
sanctioned by law or the standards prevailing in the industry for handling and
storage of such Hazardous Materials. Tenant shall not store material or
equipment exterior to the Building.
(d) If Landlord has evidence that there has been a release by Tenant, its
agents, servants, employees or business invitees at the Premises of Hazardous
Materials, Landlord may require testing by an environmental testing entity to
ascertain whether there has been a release of Hazardous Materials. The
reasonable costs of such testing shall be reimbursed by Tenant to Landlord. If a
governmental agency requires environmental testing relating to any release of
Hazardous Materials by Tenant, its agents, servants, employees or business
invitees at the Premises, then such testing shall be performed and paid for in
the manner described above. Tenant shall execute affidavits or representations,
at Landlord’s request, stating that, to the best of Tenant’s knowledge and
belief after due inquiry, since the time that Tenant took possession of the
Premises, there has been no unauthorized release of Hazardous Materials by
Tenant, its agents, servants, employees or business invitees at the Premises in,
on or around the Premises.
(e) Tenant shall defend, indemnify, protect and hold Landlord harmless from and
against any and all demands, claims, actions, assessments, losses, damages,
liabilities, fines, penalties, costs and expenses of every nature (including
reasonable attorneys’ fees but excluding any consequential damages) resulting
from or arising out of (i) a breach by Tenant of any of the provisions of this
Section 16; or (ii) any violations of Environmental Laws or releases of
Hazardous Materials by Tenant, its agents, employees, customers or affiliates
during the use and occupancy of the Premises. Notwithstanding anything to the
contrary herein, in no event will Tenant be liable for the existence of any
Hazardous Material in, on or around the Premises to the

 

15



--------------------------------------------------------------------------------



 



extent (x) it pre-existed Tenant’s initial occupancy of the Premises under the
terms of the Existing TSA or (y) it was deposited by Landlord or its employees,
agents or assigns. Landlord shall defend, indemnify, protect and hold Tenant
harmless from and against any and all demands, claims, actions, assessments,
losses, damages, liabilities, fines, penalties, costs and expenses of every
nature (including reasonable attorneys’ fees but excluding any consequential
damages) resulting from or arising out of (i) a breach by Landlord of any of the
provisions of this Section 16; or (ii) any environmental conditions, events or
circumstances caused by Landlord, its agents, employees, customers (other than
Tenant) or affiliates during the use and occupancy of the Building to the extent
caused by Landlord. Notwithstanding anything to the contrary herein, in no event
will Landlord be liable for the existence of any Hazardous Material in, on or
around the Building to the extent it was deposited by Tenant or its employees,
agents or assigns.
(f) If either party knows, or has reason to know, that an unpermitted Hazardous
Material, or condition involving or resulting from the presence of a Hazardous
Material, exists in, on, under or about the Premises, or that a governmental
agency is or has threatened to take action with respect to the existence of any
such condition, such party shall immediately provide written notification of
such fact to the other party. The notifying party shall also immediately provide
the other party with a copy of any statement, report, notice, registration,
application, permit, business plan, license, claim, action or proceeding given
to, or received from any governmental authority or third party, concerning such
condition in, on, under or about the Premises.
(g) The provisions of Sections 16(e) and 16(f) shall survive the termination of
this Lease.
17. QUIET ENJOYMENT:
So long as Tenant is not in default hereunder beyond the expiration of any
applicable notice or cure periods, Tenant may freely, peaceably and quietly
occupy and enjoy the rights granted under this Lease free from any molestation
from Landlord or anyone acting by, through or under Landlord.
18. SURRENDER:
(a) Except as otherwise provided in Section 2(c) or 14(b), upon the expiration
or other termination of the Term, Tenant shall, without notice from Landlord,
quit and surrender to Landlord the Premises, vacant, broom-clean, and (subject
to the provisions of Article 8 hereof) in substantially the same condition and
repair as on the Commencement Date, reasonable wear and tear and damage which
Landlord is obligated to repair hereunder excepted, and shall surrender
possession of the Leased Equipment to Landlord in substantially the same order
and repair as on the Commencement Date, reasonable wear and tear excepted. In
addition, Tenant shall remove all of its personal property located at or in the
Premises or elsewhere in the Building. Any damage caused to the Premises or any
other portions of the Building as a result of the removal of Tenant’s personal
property shall be repaired by Tenant at its sole cost and expense. Tenant’s
obligation to observe or perform this covenant shall survive the expiration or
sooner termination of the Term.

 

16



--------------------------------------------------------------------------------



 



(b) Except for any applicable transition periods pursuant to the Transition
Rights, which for purposes of this Section 18(b) shall not be considered a hold
over by Tenant, if Tenant shall hold over and remain on the Premises or fail to
remove any of its personal property beyond the expiration or earlier termination
of this Lease, such holding over shall not be deemed to be an extension of this
Lease, and, in addition to any rights Landlord may have under the terms of this
Lease, or at law or in equity, Landlord shall be entitled to recover any and all
damages (including, without limitation, any out-of-pocket costs associated with
any repairs, replacements, removal of property or other similar costs, but
excluding any special, indirect, consequential or exemplary damages and any loss
of business or profits, whether or not foreseeable) suffered by Landlord as a
result of Tenant’s holding over, and Tenant shall also be obligated to pay to
Landlord a per diem amount based on an annual rate equal to two hundred percent
(200%) of the Base Rent payable on the date immediately preceding such holdover
for each day thereafter that Tenant remains in occupancy of the Premises.
Subject to the parenthetical in the immediately preceding sentence regarding the
scope of damages, Tenant shall indemnify and hold Landlord harmless from any
liability, loss, costs and expenses, including, but not limited to reasonable
attorneys’ fees, arising out of such holding over by Tenant.
19. INDEMNITY:
(a) To the extent permitted by law, Tenant agrees to indemnify, defend and hold
harmless Landlord and Landlord’s affiliates and their respective officers,
directors, affiliates, employees and agents, and the predecessors, successors
and permitted assigns of Landlord, from and against any and all third party
actions, claims and demands (and reasonable costs and expenses, including
reasonable attorneys’ fees, incurred by Landlord by reason of such third party
actions, claims and demands) (collectively, “Claims”), arising out of Tenant’s
use and occupancy of the Building and the Leased Equipment, the undertaking by
Tenant of any alterations or repairs to the Building or Tenant’s equipment, the
conduct of Tenant’s business in the Building, any breach or default on the part
of Tenant in the performance of any covenant or agreement on the part of Tenant
to be performed under this Lease, or any willful or negligent act of Tenant, its
agents or employees in or about the Building, but excluding any Claims resulting
from the willful misconduct or negligence of Landlord or Landlord’s agents or
employees.
(b) To the extent permitted by law, Landlord agrees to indemnify, defend and
hold harmless Tenant and Tenant’s affiliates and their respective officers,
directors, affiliates, employees and agents, and the predecessors, successors
and permitted assigns of Tenant, from and against any and all Claims arising out
of Landlord’s use and occupancy of the Building and the Leased Equipment, the
undertaking by Landlord of any alterations or repairs to the Building or
equipment, the conduct of Landlord’s business in the Building, any breach or
default on the part of Landlord in the performance of any covenant or agreement
on the part of Landlord to be performed under this Lease, or any willful or
negligent act of Landlord, its agents or employees in or about the Building, but
excluding any Claims resulting from the willful misconduct or negligence of
Tenant or Tenant’s agents or employees.

 

17



--------------------------------------------------------------------------------



 



20. BROKERAGE:
Tenant and Landlord each represents and warrants that it has dealt with no
broker, agent or other person in connection with this Lease and that no broker,
agent or other person brought about this transaction. Landlord and Tenant each
agrees to indemnify and hold the other harmless from and against any claims by
any other broker, agent or other person claiming a commission or other form of
compensation by virtue of having dealt with the indemnifying party with regard
to this Lease. The provisions of this Section 20 shall survive the expiration or
earlier termination of this Lease.
21. NOTICE:

  (a)   All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered personally
or by facsimile transmission (with receipt acknowledged) or mailed (registered
or certified mail, return receipt requested) to the parties at the following
addresses or facsimile numbers:

If to Tenant:
Westwood One, Inc.
40 West 57th Street, 15th Floor
New York, New York 10019
Attention: General Counsel
Telecopy: (212) 641-2198
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue
Los Angeles, California 90071
Attention: Brian J. McCarthy, Esq.
Telecopy: (213) 687-5600
If to Landlord:
CBS Broadcasting Inc.
524 West 57th Street
New York, New York 10019
Attention: COE
Telecopy: (212) 975-3926
with a copy to each of:
CBS Radio Inc.
1515 Broadway, 46th Floor
New York, New York 10036
Attention: Chairman & CEO
Telecopy: (212) 846-2342

 

18



--------------------------------------------------------------------------------



 



CBS Corporation
51 West 52 Street
New York, New York 10019
Attention: General Counsel
Telecopy: (212) 975-4215
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention: Howard Chatzinoff, Esq.
                 Michael Lubowitz, Esq.
Telecopy: (212) 310-8007
(b) All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 21, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section 21, be deemed given upon confirmation of transmission,
and (iii) if delivered by mail in the manner described above to the address as
provided in this Section 21, be deemed given upon receipt (in each case
regardless of whether such notice, request or other communication is received by
any other person to whom a copy of such notice, request or other communication
is to be delivered pursuant to this Section 21). Any party from time to time may
change its address, facsimile number or other information for the purpose of
notices to that party by giving notice specifying such change to the other
parties hereto.
22. SUBORDINATION:
(a) The rights of Tenant under this Lease shall be and are subject and
subordinate at all times to all ground leases, and/or underlying leases, if any,
now or hereafter in force against the Building or the land on which the Building
sits (a “Ground Lease”), and to the lien of any mortgage or mortgages now or
hereafter in force against such Ground Lease, the Building and/or the land on
which the Building sits, and to all advances made or hereafter to be made upon
the security thereof, and to all renewals, modifications, consolidations,
replacements and extensions thereof (a “Mortgage”). This Section is
self-operative and no further instrument of subordination shall be required.
However, in confirmation of such subordination Tenant shall promptly execute
such reasonable further instruments as may reasonably be requested by Landlord.
(b) Landlord hereby represents that as of the date of this Lease there are no
Ground Leases or Mortgages in effect. In the event Landlord does enter into a
Ground Lease and/or a Mortgage, Landlord shall obtain, for the benefit of
Tenant, a subordination, non-disturbance and attornment agreement, in form
reasonably acceptable to Tenant and the lessor under such Ground Lease or holder
of such Mortgage (each, a “Lender”), pursuant to which Lender agrees that as
long as Tenant is not in default under this Lease beyond the expiration of any
applicable notice or cure period, Lender will not disturb Tenant in its
possession of the Premises, name Tenant as a party to any foreclosure action or
terminate Tenant’s rights hereunder.

 

19



--------------------------------------------------------------------------------



 



23. FORCE MAJEURE:
A party hereto will not have any liability to the other party hereto if
performance by such party hereunder shall be prevented, interfered with or
omitted because of labor dispute, failure of facilities, act of God, government
or court action, or any other similar or dissimilar cause beyond the control of
the party so failing to perform hereunder.
24. MISCELLANEOUS:
(a) Entire Agreement. This Lease and the New Transaction Documents (as defined
in the Master Agreement) and the exhibits and schedules hereto and thereto,
embody the entire agreement and understanding of the parties hereto and
supersede any and all prior agreements, arrangements and understandings relating
to the matters provided for herein.
(b) Waiver. Any term or condition of this Lease may be waived at any time by the
party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the party waiving such term or condition. No waiver by any party of any term
or condition of this Lease, in any one or more instances, shall be deemed to be
or construed as a waiver of the same or any other term or condition of this
Lease on any future occasion. No failure or delay on the part of a party in
exercising any right or power under this Lease shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. All remedies, either under this Lease or by law or otherwise
afforded, will be cumulative and not alternative.
(c) Amendment. This Lease may be amended, supplemented or modified only by a
written instrument duly executed by or on behalf of each party hereto.
(d) No Third-Party Beneficiary. The terms and provisions of this Lease are
intended solely for the benefit of each party hereto and their respective
successors or permitted assigns, and it is not the intention of the parties to
confer third-party beneficiary rights upon any other person.
(e) Binding Effect. This Lease shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.
(f) Headings. The headings used in this Lease have been inserted for convenience
of reference only and do not define or limit the provisions hereof.
(g) Invalid Provisions. If any provision of this Lease is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of any party hereto under this Lease will not be materially and
adversely affected thereby, (i) such provision will be fully severable,
(ii) this Lease will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (iii) the remaining
provisions of this Lease will remain in full force and effect and will not be
affected by the illegal, invalid or unenforceable provision or by its severance
herefrom and (iv) in lieu of such illegal, invalid or unenforceable provision,
there will be added automatically as a part of this Lease a legal, valid and
enforceable provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible.

 

20



--------------------------------------------------------------------------------



 



(h) Affiliate. When used in this Lease the term “affiliate” shall have the
meaning assigned to such term in Rule 405 promulgated under the Securities Act
of 1933, as amended; provided that, with respect to any affiliates of Landlord,
such term shall mean CBS Corporation and the controlled affiliates of CBS
Corporation.
(i) Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the state of New York, its rules of conflict of laws
notwithstanding.
(j) Arbitration. Any dispute, controversy or claim arising out of or relating to
this Lease or the breach, termination or validity thereof (“Dispute”), shall on
the demand of any party be finally and exclusively resolved by arbitration in
accordance with the then-prevailing JAMS Comprehensive Arbitration Rules and
Procedures as modified herein (the “Rules”); provided, however, that any party
hereto shall have the right to seek injunctive relief against the other party
hereto in the courts of New York, New York, prior to the resolution of any
Dispute by arbitration in accordance with this Section 24(j). There shall be
three (3) neutral arbitrators of whom each party shall select one. The claimant
shall select its arbitrator in its demand for arbitration and the respondent
shall select its arbitrator within thirty (30) days after receipt of the demand
for arbitration. The two arbitrators so appointed shall select a third
arbitrator to serve as chairperson within fourteen days of the designation of
the second of the two arbitrators. If any arbitrator is not timely appointed, at
the request of any party such arbitrator shall be appointed by JAMS pursuant to
the listing, striking and ranking procedure in the Rules. The place of
arbitration shall be New York, New York. The arbitral tribunal shall be required
to follow the law of the State of New York. The arbitral tribunal is not
empowered to award damages in excess of compensatory damages, and each party
hereby irrevocably waives any right to recover punitive, exemplary or similar
damages with respect to any Dispute. Any arbitration proceedings, decision or
award rendered hereunder and the validity, effect and interpretation of this
arbitration provision shall be governed by the Federal Arbitration Act, 9 U.S.C.
§1 et seq. The award shall be final and binding upon the parties and shall be
the sole and exclusive remedy between the parties regarding any claims,
counterclaims, issues or accounting presented to the arbitral tribunal. Judgment
upon any award may be entered in any court having jurisdiction.
(k) Counterparts. This Lease may be executed in counterparts and by facsimile
signature, each of which will be deemed an original, but all of which together
will constitute one and the same instrument.
(l) Expenses. Each of Landlord and Tenant shall bear its own expenses relating
to this Lease whether or not the Closing (as defined in the Master Agreement) is
consummated.
(m) No Conflict with Other Agreements. Landlord represents and warrants to
Tenant that Landlord’s execution and delivery of this Lease and the performance
by Landlord of its obligations under do not and will not constitute a breach or
default under any other agreement to which Landlord is a party.
[Signature Page Follows.]

 

21



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the date
first written above.

           
CBS BROADCASTING INC.
      By:   /s/ Louis J. Briskman        Name:   Louis J. Briskman      
Title:   EVP & Assistant Secretary      
WESTWOOD ONE, INC.
      By:   /s/ David Hillman        Name:   David Hillman        Title:   CAO &
GC     

            Acknowledged, as of the date first written above, by:


CBS RADIO INC.
      By:   /s/ Louis J. Briskman        Name:   Louis J. Briskman       
Title:   EVP & Assistant Secretary    

Signature Page to 524 West 57th Street Lease

 

 



--------------------------------------------------------------------------------



 



[Exhibits are intentionally omitted.]

 

 